Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/3/2022 has been entered.

Claim Status
Claims 1-6, 8-12, 14-18 and 22-25 are pending. Claims 22-25 have been added. Claims 19-21 have been canceled. Claims 4, 8 and 10 have been amended. Claims 4-6, 8, 10, 14, 16-18 and 22-25 are being examined in this application. In the response to the restriction requirement, Applicants elected Group II, factor H and influenza A virus. Claims 1-3, 9, 11-12 and 15 are withdrawn as being drawn to a nonelected species/invention.

Claim Objections
Claims 5, 14, 16 and 23-25 are objected to because of the following informalities: Claim 5 should be rewritten to recite “The method of claim 4, wherein the CCP-containing protein is a C4b binding protein”. Claim 14 should be rewritten to recite “The method of claim 6, wherein said domain is CCP18-20 of factor H”. Claim 16 should be rewritten to recite “The method of claim 10, wherein said domain is  of claim 8……….”. Claim 24 should be rewritten to recite “The method of claim 8……….”. Claim 25 should be rewritten to recite “The method of claim 22……….”. Appropriate correction is required.
	
Claim Rejections - 35 USC § 112
The rejection of claims 4, 10 and 17 under 35 U.S.C. 112(a) is withdrawn in view of the amendments to the claims. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 10 recites the broad recitation “…….inducing the entry and/or replication of pathogen(s)…….”, and the claim also recites “wherein the pathogen is an IAV subtype H3N2” which is the narrower statement of the range/limitation. To overcome this rejection, the claim should be rewritten to recite “…….inducing the entry and/or replication of a pathogen…….”. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claims 16-18, which depend from claim 10, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as these claims incorporate by dependency the indefiniteness of claim 10.
	
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6 and 14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 6 and 14 are drawn to the method of claim 4, wherein a domain of VCP, factor H and/or CCP-containing protein is used, and wherein said domain is a complement regulatory domain. It is noted that claim 4 is limited to VCP, factor H and/or CCP-containing protein, and does not include the regulatory domain instantly claimed. Therefore, claims 6 and 14 are broader in scope that claim 4. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The rejection of claims 4, 8, 10 and 21 under 35 U.S.C. 103 as being unpatentable over Weston-Davies et al. and Ito et al. is withdrawn in view of the amendments to the claims. 
The rejection of claims 4, 8, 10, 17 and 21 under 35 U.S.C. 103 as being unpatentable over Weston-Davies et al., Ito et al. and Kaleko et al. is withdrawn in view of the amendments to the claims. 

Allowable Subject Matter
Claims 4, 8 and 22 are allowed.
	
		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022. The examiner can normally be reached M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658